Case 2:20-cv-01823-JCM-VCF Document 17
                                    19 Filed 12/07/20
                                             12/11/20 Page 1 of 3
Case 2:20-cv-01823-JCM-VCF Document 17
                                    19 Filed 12/07/20
                                             12/11/20 Page 2 of 3
Case 2:20-cv-01823-JCM-VCF Document 17
                                    19 Filed 12/07/20
                                             12/11/20 Page 3 of 3




                                     December 11, 2020.
